IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2008

                                     No. 07-40921                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JOSE V ABANO

                                                  Plaintiff - Appellant
v.

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:06-CV-23


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Jose Abano brought this Title VII suit against the Department of
Homeland Security, alleging race and national origin discrimination. The
district court granted the Department summary judgment, concluding that
Abano’s suit was not timely. For the reasons set forth in the district court’s
opinion, we AFFIRM.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.